Title: From Alexander Hamilton to Aaron Ogden, 1 May 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York May 1. 1799
          
          I have received your letter of yesterday and have no objection to your appointing Wilmington as the Rendezvous for Captain White’s company at which place the Secretary of War will be immediately requested to instruct the Agent for the War Department to make the contract
          with true consideration I am Sir Your obed Servt.
          
            A Hamilton
          
          Aaron Ogden Esqr. 
        